NO. 12-12-00274-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CHARLES LEE FAULK,                                         §     APPEAL FROM THE 349TH
APPELLANT

V.                                                         §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §    HOUSTON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant’s
counsel and includes an affidavit signed by Appellant in which he requests that his motion to
dismiss this appeal be granted. No decision has been delivered in this appeal. Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P.
42.2(a).
Opinion delivered February 28, 2013.
Panel consisted of Worthen C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                          FEBRUARY 28, 2013


                                          NO. 12-12-00274-CR


                                       CHARLES LEE FAULK,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee

                             Appeal from the 349th Judicial District Court
                          of Houston County, Texas. (Tr.Ct.No. 09-CR-278)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.